Citation Nr: 0116187	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to March 
1993.

This case previously came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Detroit, Michigan, Department of Veterans Affairs 
(VA), Regional Office (RO).

The Board remanded this case to the RO for additional 
evidentiary development in October 1998.  Following 
compliance the RO confirmed and continued the denial of the 
benefit sought in December 1999 and June 2000 supplemental 
statements of the case.

The veteran failed to report for his scheduled March 2001 
hearing before a Member of the Board at the local VARO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development of the record will be 
required.

The veteran contends, in essence, that his service-connected 
bronchial asthma is far more disabling than its current 
disability evaluation suggests.  Therefore, he believes that 
an increased disability evaluation is warranted.

As a preliminary matter, it is noted that the primary purpose 
of the Board's prior remand order was to obtain a copy of a 
June 1997 pulmonary function testing (PFT) report that was 
specifically referenced in a statement developed by the 
veteran's treating physician, Dr. Brooks.  G.A. Brooks, M.D., 
indicated that PFT in June 1997, when compared to results 
taken in February 1997 PFT (a copy of which is of record), 
showed a marked reduction in the Forced Expiratory of Volume 
in one second (FEV-1).  Although additional medical evidence 
was obtained from the veteran's treating physicians on 
remand, and the RO sent letters to both the veteran and his 
private physician requesting a copy of the June 1997 PFT, it 
has yet to be associated with the veteran's claims folder.  
Insofar as this case is being returned to the RO, however, 
the Board requests that the veteran be afforded a final 
opportunity to have this pertinent treatment record 
associated with his claims folder.

In addition, the Board observes that the veteran was last 
afforded VA examination with respect to his service-connected 
bronchial asthma in April 1997, over 4 years ago.  As the 
veteran claims that his disability has gotten worse and the 
medical evidence submitted since that time is inadequate for 
the purpose of determining the current nature and severity of 
this disorder, the Board finds that additional assistance is 
necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (where an appellant claims a condition is worse than 
when "originally rated," and the evidence available is "too 
old" for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be afforded a 
final opportunity to identify all sources 
of treatment received for bronchial 
asthma since January 1, 1997, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
to include those developed by Dr. Brooks, 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  The RO should arrange for the veteran 
to be accorded VA respiratory examination 
in order to determine the severity of the 
veteran's bronchial asthma.  The claims 
folder, including a copy of this remand 
decision, should be made available for 
review by the examiner in conjunction 
with the examination.  The examination 
should include pulmonary function tests 
and any other tests or studies deemed 
necessary by the examiner for an accurate 
assessment.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for service-connected 
bronchial asthma  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of the claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




